Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that Griffin and Tokubo does not disclose “wherein the orientation-corrected video contents of the cloud game comprises at least one game object with image data which is both changeable in response to user control and orientation-corrected with respect to the client device orientation”.
Examiner respectfully disagrees because Tokubo discloses the computer functions as a thin client in communication over the network with a cloud gaming provider, wherein the cloud gaming provider maintains and executes the video game being played by the user and the computer transmits gaming inputs to the cloud gaming provider, which processes the inputs to affect the game state of the executing video game and the output from the executing video game, such as video and audio data is transmitted to the computer, Tokubo [0050]. Griffin discloses the orientation-corrected video content is with respect to the client device orientation which is performed in the cloud by the streaming server, Griffin [0024]. Therefore, the combination of Griffin with Tokubo teaches wherein the orientation-corrected video contents of the cloud game comprises at least one game object with image data which is both changeable in response to user control and orientation-corrected with respect to the client device orientation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-35 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2018/0014049 A1) in view of Tokubo (US 2013/0096519 A1).
1. Griffin discloses a method for performing client side latency enhancement with aid of cloud game server side image orientation control [0022], the method comprising: 
a server transmits single video stream to a client device [0024];
utilizing at least one orientation-related sensor in a client device (106: Fig. 1) to detect a client device orientation of the client device [0014], [0022], [0024]; 
utilizing a network interface circuit in the client device to notify a cloud game server of the client device orientation [0018], [0022], [0024]; 
utilizing the cloud game server to generate orientation-corrected video contents of a cloud game in advance for the client device according to the client device orientation, for being output to the client device through video streaming, wherein the orientation-corrected video contents correspond to the client device orientation [0022], [0024]; and 

Griffin does not expressly disclose running a client application (APP) of a cloud game in a client device to perform interaction control regarding the cloud game, wherein a cloud game server transmits a single video stream of the cloud game to the client device. Tokubo discloses running a client application (APP) of a cloud game in a client device to perform interaction control regarding the cloud game, wherein a cloud game server transmits a single video stream of the cloud game to the client device [0050], [0122]. It would have been obvious to a person of ordinary skilled in the art to modify Griffin with Tokubo and would have been motivated to do so to implement such video streaming in a cloud gaming environment and would yield predictable results.
One of ordinary skilled in the art would recognized that the combined teaching of Griffin and Tokubo would disclose wherein the orientation-corrected video contents of the cloud game comprises at least one game object with image data which is both changeable in response to user control and orientation-corrected with respect to the client device orientation because Tokubo discloses the computer functions as a thin client in communication over the network with a cloud gaming provider, wherein the cloud gaming provider maintains and executes the video game being played by the user and the computer transmits gaming inputs to the cloud gaming provider, which processes the inputs to affect the game state of the executing video game and the output from the executing video game, such as video and audio data is transmitted to the computer, Tokubo [0050]. Griffin discloses the orientation-corrected video content is with respect to the client device orientation which is performed in the cloud by the streaming server, Griffin [0024]. Therefore, the combination of Griffin with Tokubo teaches wherein the orientation-corrected video contents of the cloud game comprises at least one game object 
2. Griffin discloses the method of claim 1, wherein the step of utilizing said at least one orientation-related sensor in the client device to detect the client device orientation of the client device further comprises: obtaining sensing information from said at least one orientation-related sensor, wherein the sensing information comprises one or a combination of motion sensing information, location sensing information, position sensing information and environment sensing information; and performing calculation at least according to the sensing information to determine the client device orientation [0014], [0024].
3. Griffin discloses the method of claim 1, wherein said at least one orientation-related sensor comprises one or a combination of a gyroscope, a magnetometer and a camera [0014].
4. Griffin discloses the method of claim 1, wherein the step of utilizing the network interface circuit in the client device to notify the cloud game server of the client device orientation further comprises: utilizing the network interface circuit to transmit an orientation index to the cloud game server, to notify the cloud game server of the client device orientation, wherein the orientation index indicates the client device orientation [0018], [0022], [0024].
5. Griffin discloses the method of claim 1, wherein during the video streaming, the cloud game server encodes the orientation-corrected video contents to generate encoded results of the orientation-corrected video contents, and the client device decodes the encoded results to obtain the orientation-corrected video contents in a streaming technology where the client device renders video from the video server [0014], [0024].
6. Griffin discloses the method of claim 1, wherein the step of utilizing the cloud game server to generate the orientation-corrected video contents of the cloud game in advance for the client device according to the client device orientation further comprises: utilizing the cloud game server to rotate 
7. Griffin discloses the method of claim 1, wherein the step of utilizing the cloud game server to generate the orientation-corrected video contents of the cloud game in advance for the client device according to the client device orientation further comprises: utilizing the cloud game server to directly generate the orientation-corrected video contents corresponding to the client device orientation, for being output to the client device through the video streaming [0022], [0024].
8. Griffin discloses the method of claim 1, wherein the step of utilizing the network interface circuit to receive the orientation-corrected video contents through the video streaming and buffering the orientation-corrected video contents in the video buffer further comprises: utilizing the network interface circuit to receive the orientation-corrected video contents through the video streaming and buffering the orientation-corrected video contents in the video buffer without rotating the orientation-corrected video contents buffered in the video buffer, for being output to the display panel and displayed on the display panel [0022], [0024].
9. Griffin discloses the method of claim 1, wherein the client device orientation represents a first client device orientation of the client device; and the method further comprises: utilizing said at least one orientation-related sensor in the client device to detect a second client device orientation of the client device, wherein the client device has been rotated from the first client device orientation to the second client device orientation; utilizing the network interface circuit in the client device to notify the cloud game server of the second client device orientation; utilizing the cloud game server to generate other orientation-corrected video contents of the cloud game in advance for the client device according to the second client device orientation, for being output to the client device through the video streaming, wherein the other orientation-corrected video contents correspond to the second client 
10. Griffin discloses the method of claim 9, wherein the first client device orientation and the second client device orientation belong to landscape orientations of the client device, and are detected at different time points, respectively (i.e. landscape orientation relative to the ground), [0014].
11. Griffin discloses the method of claim 9, wherein the step of utilizing the cloud game server to generate the other orientation-corrected video contents of the cloud game in advance for the client device according to the second client device orientation further comprises: utilizing the cloud game server to rotate other video contents of the cloud game in advance for the client device according to the second client device orientation to generate the other orientation-corrected video contents, for being output to the client device through the video streaming [0022], [0024].
12. Griffin discloses the method of claim 9, wherein the step of utilizing the cloud game server to generate the other orientation-corrected video contents of the cloud game in advance for the client device according to the second client device orientation further comprises: utilizing the cloud game server to directly generate the other orientation-corrected video contents corresponding to the second client device orientation, for being output to the client device through the video streaming [0022], [0024].
13. Griffin discloses the method of claim 1, wherein the client device orientation represents a first client device orientation of the client device; and the method further comprises: utilizing said at least one orientation-related sensor in the client device to detect a second client device orientation of the client device, wherein the client device has been rotated from the first client device orientation to the second client device orientation; utilizing the network interface circuit in the client device to notify 
14. Griffin discloses the method of claim 13, wherein the first client device orientation and the second client device orientation belong to portrait orientations of the client device, and are detected at different time points, respectively [0014].

15. Griffin discloses a host processor within an electronic device, applicable to performing client side latency enhancement with aid of cloud game server side image orientation control [0017], the host processor comprising: 
a core circuit, arranged to control the host processor, for controlling operations of the electronic device, wherein the electronic device is used as a client device, and under control of the core circuit, the host processor performs interaction control of the client device to perform client side latency enhancement with aid of cloud game server side image orientation control [0022], [0024]; 
a display interface circuit, coupled to the core circuit, arranged to couple a display panel to the host processor [0024], [0031]; and 
a bus interface circuit, coupled to the core circuit, arranged to couple at least one component to the host processor through a bus, wherein said at least one component comprises at least one orientation-related sensor in the client device [0031]; 
wherein: 
a server transmits single video stream to a client device [0024];

the host processor utilizes a network interface circuit in the client device to notify a cloud game server of the client device orientation [0022], [0024];
the host processor utilizes the cloud game server to generate orientation-corrected video contents of a cloud game in advance for the client device according to the client device orientation, for being output to the client device through video streaming, wherein the orientation-corrected video contents correspond to the client device orientation [0022], [0024]; and 
the host processor utilizes the network interface circuit to receive the orientation-corrected video contents through the video streaming and buffers the orientation-corrected video contents in a video buffer, for being output to the display panel and displayed on the display panel [0022], [0024], [0026].
Griffin does not expressly disclose running a client application (APP) of a cloud game in a client device to perform interaction control regarding the cloud game, wherein a cloud game server transmits a single video stream of the cloud game to the client device. Tokubo discloses running a client application (APP) of a cloud game in a client device to perform interaction control regarding the cloud game, wherein a cloud game server transmits a single video stream of the cloud game to the client device [0050], [0122]. It would have been obvious to a person of ordinary skilled in the art to modify Griffin with Tokubo and would have been motivated to do so to implement such video streaming in a cloud gaming environment and would yield predictable results.
One of ordinary skilled in the art would recognized that the combined teaching of Griffin and Tokubo would disclose wherein the orientation-corrected video contents of the cloud game comprises at least one game object with image data which is both changeable in response to user control and orientation-corrected with respect to the client device orientation because Tokubo discloses the 
16. Griffin discloses the host processor of claim 15, wherein the host processor obtains sensing information from said at least one orientation-related sensor, wherein the sensing information comprises one or a combination of motion sensing information, location sensing information, position sensing information and environment sensing information; and the host processor performs calculation at least according to the sensing information to determine the client device orientation [0014], [0024].
17. Griffin discloses the host processor of claim 15, wherein said at least one orientation-related sensor comprises one or a combination of a gyroscope, a magnetometer and a camera [0014].
18. Griffin discloses the host processor of claim 15, wherein the host processor utilizes the network interface circuit to transmit an orientation index to the cloud game server, to notify the cloud game server of the client device orientation, wherein the orientation index indicates the client device orientation [0022], [0024], [0026].
19. Griffin discloses the host processor of claim 15, wherein during the video streaming, the cloud game server encodes the orientation-corrected video contents to generate encoded results of the orientation-corrected video contents, and the client device decodes the encoded results to obtain the 
20. Griffin discloses the host processor of claim 15, wherein the host processor utilizes the cloud game server to rotate video contents of the cloud game in advance for the client device according to the client device orientation to generate the orientation-corrected video contents, for being output to the client device through the video streaming [0022], [0024].
21. Griffin discloses the host processor of claim 15, wherein the host processor utilizes the cloud game server to directly generate the orientation-corrected video contents corresponding to the client device orientation, for being output to the client device through the video streaming [0022], [0024].
22. Griffin discloses the host processor of claim 15, wherein the host processor utilizes the network interface circuit to receive the orientation-corrected video contents through the video streaming and buffers the orientation-corrected video contents in the video buffer without rotating the orientation-corrected video contents buffered in the video buffer, for being output to the display panel and displayed on the display panel [0022], [0024].
23. Griffin discloses the host processor of claim 15, wherein the client device orientation represents a first client device orientation of the client device, wherein: the host processor utilizes said at least one orientation-related sensor in the client device to detect a second client device orientation of the client device, wherein the client device has been rotated from the first client device orientation to the second client device orientation; the host processor utilizes the network interface circuit in the client device to notify the cloud game server of the second client device orientation; the host processor utilizes the cloud game server to generate other orientation-corrected video contents of the cloud game in advance for the client device according to the second client device orientation, for being output to the client device through the video streaming, wherein the other orientation-corrected video contents correspond to the second client device orientation; and the host processor utilizes the network interface 
24. Griffin discloses the host processor of claim 23, wherein the first client device orientation and the second client device orientation belong to landscape orientations of the client device, and are detected at different time points, respectively (i.e. landscape orientation relative to the ground), [0014].
25. Griffin discloses the host processor of claim 23, wherein the host processor utilizes the cloud game server to rotate other video contents of the cloud game in advance for the client device according to the second client device orientation to generate the other orientation-corrected video contents, for being output to the client device through the video streaming [0022], [0024].
26. Griffin discloses the host processor of claim 23, wherein the host processor utilizes the cloud game server to directly generate the other orientation-corrected video contents corresponding to the second client device orientation, for being output to the client device through the video streaming [0022], [0024].
27. Griffin discloses the host processor of claim 15, wherein the client device orientation represents a first client device orientation of the client device, wherein: the host processor utilizes said at least one orientation-related sensor in the client device to detect a second client device orientation of the client device, wherein the client device has been rotated from the first client device orientation to the second client device orientation; the host processor utilizes the network interface circuit in the client device to notify the cloud game server of the second client device orientation; the host processor utilizes the cloud game server to prepare other video contents of the cloud game according to the second client device orientation without rotating the other video contents of the cloud game in advance for the client device, for being output to the client device through the video streaming; and the host processor utilizes the network interface circuit to receive the other video contents through the video 
28. Griffin discloses the host processor of claim 27, wherein the first client device orientation and the second client device orientation belong to portrait orientations of the client device, and are detected at different time points, respectively [0014].
29. Griffin discloses a processing circuit comprising the host processor of claim 15, further comprising: said at least one orientation-related sensor; and the network interface circuit [0017]-[0018].
30. Griffin discloses the processing circuit of claim 29, wherein the processing circuit comprises: the video buffer, arranged to buffer frame information, wherein the frame information comprises the orientation-corrected video contents; wherein the video buffer is implemented to be an internal buffer or an external buffer of the host processor [0026].
31. Griffin discloses the electronic device comprising the host processor of claim 15, wherein the electronic device comprises: a processing circuit, comprising: the host processor; said at least one orientation-related sensor; and the network interface circuit; and the display panel, coupled to the host processor, arranged to display information [0017]-[0018].
32. Griffin discloses the electronic device of claim 31, wherein the processing circuit comprises: the video buffer, arranged to buffer frame information, wherein the frame information comprises the orientation-corrected video contents; wherein the video buffer is implemented to be an internal buffer or an external buffer of the host processor [0026]

33-35. Griffin and Tokubo discloses a cloud game server, applicable to performing client side latency enhancement with aid of cloud game server side image orientation control, the cloud game server comprising: at least one processor, arranged to control operations of the cloud game server, wherein under control of said at least one processor, the cloud game server performs game control and 
 as similarly discussed above.
34. Griffin discloses the cloud game server of claim 33, wherein the cloud game server is configured to rotate video contents of the cloud game in advance for the client device according to the 
35. Griffin discloses the cloud game server of claim 33, wherein the cloud game server is configured to directly generate the orientation-corrected video contents corresponding to the client device orientation, for being output to the client device through the video streaming [0024].

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715